       MARK BASIL PAPPAS, SBN113840
       LAW OFFICES OF MARK BASIL PAPPAS
       1080 WEST “K” STREET
       BENICIA, CA. 94510
       Telephone: 707-745-8206
       Facsimile: 707-745-9495
       mbpappaslaw@comcast.net
       Attorney for Plaintiffs:
       STEVEN JONES, et al

                  UNITED STATES DISTRICT COURT

               EASTERN DISTRICT OF CALIFORNIA




       STEVEN JONES, et al,                   CASE NUMBER: 2:18-cv-01598-WBS-AC

                             Plaintiff(s),     PLAINTIFF JONES’ NOTICE OF
       v.                                     SETTLEMENT IN PRINCIPLE
                                              AND MOTION TO VACATE ALL
       COSTCO WHOLESALE                       DEADLINES
       CORPORATION, et al,                    [ PROPOSED ORDER ]

                             Defendant(s).



       Upon consideration of Plaintiff’s Notice of Settlement in Principle and Motion to

Vacate all deadlines and the entire record herein, it is ORDERED that Plaintiff’s Notice

of Settlement in Principle and Motion to Vacate all deadlines be and hereby GRANTED;

IT IS FURTHER ORDERED that a stipulated dismissal shall be filed no later than July

29, 2019, or a joint status report by that date if settlement has not been finalized.




1
       A Status Conference is set in this action on August 5, 2019 at 01:30 PM in

Courtroom 5, and shall be automatically vacated upon the filing of the stipulated

dismissal.   All other remaining dates and deadlines in the above-referenced case are

hereby VACATED.

       SO ORDERED.

       Dated: July 9, 2019




2
3
4
5
6
